UNITED STATES COURT OF APPEAL FOR THE THIRD CIRCUIT


                                         _____________

                                          No. 08-3650
                                         _____________

                  In re: GLOBAL INDUSTRIAL TECHNOLOGIES, INC., et al.,
                                                     Debtors
                                  ------------------------------

                HARTFORD ACCIDENT AND INDEMNITY COMPANY;
                       FIRST STATE INSURANCE COMPANY CO;
                       TWIN CITY FIRE INSURANCE COMPANY;
    CENTURY INDEMNITY COMPANY, as successor to CIGNA Specialty Company,
                  formerly known as California Union Insurance Company;
     WESTCHESTER FIRE INSURANCE COMPANY, for itself and for International
                Insurance Company (now known as TIG Insurance Company)
            (by operation of novation all rights and obligations under the policies
  have been transferred from International Insurance Co. to Westchester Fire Insurance Co.);
                  NATIONAL UNION FIRE INSURANCE COMPANY OF
  PITTSBURGH, PA; INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA;
 LEXINGTON INSURANCE COMPANY; AMERICAN HOME ASSURANCE COMPANY,
             and any other entities related to American International Group, Inc.
            that engaged in business transactions with the Reorganizing Debtors,
                                                      Appellants

PRESENT:         MCKEE, Chief Judge, SCIRICA, AMBRO, FUENTES, SMITH, FISHER,
                 CHAGARES, JORDAN, VANASKIE, Circuit Judges

                                            ORDER

       A majority of the active judges having voted for rehearing en banc in the above appeal, it

is ordered that the Clerk of this Court list the above case for rehearing en banc at the convenience

of the Court.

                                                     BY THE COURT,

                                                     /s/ Theodore A. McKee
                                                     Chief Judge


DATED:           June 10, 2010
tyw/cc:          All counsel of record